Citation Nr: 1146711	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder ("PTSD") from December 12, 2006 through March 4, 2007.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD from May 1, 2007 forward.

3.  Entitlement to an initial compensable rating for trichotillomania.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to February 1971.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which granted the Veteran's claim of entitlement to service connection for PTSD, with an initial rating of 30 percent, effective December 12, 2006, and his claim of entitlement to service connection for trichotillomania, with an initial noncompensable rating, effective December 12, 2006.  Service connection for hepatitis C was denied.  In March 2007, the Veteran was hospitalized for PTSD for over 21 days, and was assigned a 100 percent disability rating from March 5, 2007 to April 30, 2007.  The claims folder has since been transferred to the Boise RO.

In November 2009, the Veteran testified at a formal hearing before a Decision Review Officer at the Boise RO.  A transcript of the hearing has been associated with the Veteran's claims folder.   During the hearing, the Veteran expressed his desire to withdraw from consideration the issue of entitlement to service connection for hepatitis C.  Accordingly, the Board finds that this matter has been withdrawn.

The issues of entitlement to a rating in excess of 30 percent for PTSD from May 1, 2007 forward, and an initial compensable rating for trichotillomania are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.



FINDING OF FACT

For the period December 12, 2006 through March 4, 2007, the Veteran's PTSD was manifested by sleep disturbances; nightmares; flashbacks; depression; daily intrusive thoughts; anxiety; anger and irritability; hypervigilance; exaggerated startle response; suspiciousness and paranoia; difficulties with trust; avoidance of places and things that remind him of service; and some difficulty establishing effective work and social relationships.


CONCLUSION OF LAW

For the period December 12, 2006 through March 4, 2007, the criteria for an initial evaluation in excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By letters dated January 2007 and August 2007, the Veteran was informed of the types of evidence needed in order to substantiate his service connection claim, as well as the division of responsibility between himself and VA for obtaining the required evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These letters also afforded the Veteran appropriate notice per Dingess/Hartman, supra.  Moreover, the Board observes that, where service connection has been granted and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman, supra.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice with regard to the current claim is nonprejudicial.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service treatment records, as well as post-service mental health treatment records dated August 2006 to April 2007, and a VA compensation and pension psychiatric evaluation report dated February 2007.  In addition, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

Review of the February 2007 VA examination report reveals that the VA examiner reviewed the Veteran's claims folder, elicited from the Veteran his history of service and post-service psychiatric/psychological symptoms, performed a comprehensive psychiatric evaluation, and provided the results of his examination.  For this reason, the Board concludes that the examination report is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board must consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Additionally, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).

The Veteran contends that the symptoms of his service-connected PTSD for the period December 12, 2006 through March 4, 2007, were greater than the 30 percent initial evaluation currently assigned contemplates.

The pertinent post-service treatment reports of record reveal that, in August 2006, the Veteran was examined by psychologist,  Dr. Elaine M. Tripi.  He told her that he had served in a combat zone in the Republic of Vietnam during the Vietnam War and believed that he was experiencing mental health symptoms related to such service.  At that time, the Veteran reported experiencing sleep difficulties, nightmares, daily intrusive thoughts and flashbacks about his service experiences, anxiety, difficulties with trust, avoidance of places and things that remind him of service, anger and irritability, hypervigilance and exaggerated startle response, depression and anxiety.  He denied any concentration difficulties.  Although her examination report did not include a mental status evaluation, Dr. Tripi diagnosed the Veteran with PTSD, chronic, delayed.  His assigned GAF score was 52, indicative of moderate symptoms or moderate difficulty in social, occupational or school functioning.  

In February 2007, the Veteran was afforded a VA psychiatric evaluation pursuant to his service connection claim.  At that time, he recounted several stressors involving his fear of enemy Viet Cong forces, as well as an incident involving military sexual trauma.  He said that in 1979, following service, he obtained a job with the Internal Revenue Service, where he worked for 25 years until his retirement in 2004.  He then took a job working for Goodwill Industries until 2006.  Although he said that he had experienced some difficulties on the job with people that reminded him of his Vietnam experiences, he nevertheless admitted that he was successful, rising over the years from a GS-4 to GS-14, and retiring with a monthly pension of $4,600.00.  Regarding his personal life, he said that he had been married twice, but noted that his first marriage lasted 13 years, while the second had lasted over 26 years (he was in the process of his second divorce at the time of the examination).  He reported that, during his second marriage, he had become extremely paranoid concerning his wife's activities, even going so far as to record her telephone conversations; he admitted that he realized this was irrational, causing the examiner to comment that he was very self-aware of his mental status.  Despite his marital difficulties, however, he said that he had five adult sons and had a very close relationship with each of them.  He also reported having a close relationship with his siblings and parents, although he said that he did not have any close friends outside of his family.  During the examination, he reported that he was experiencing hypervigilance, suspiciousness, intrusive thoughts, insomnia, flashbacks and nightmares.  During the mental status evaluation, he was found to be alert and oriented to all spheres, but slightly depressed.  He reported that he had no suicidal or homicidal ideations and had never considered hurting himself or anyone else.  He also reported no history of violence.  As it was noted that he showered daily, his grooming was also found to be adequate.  The examiner diagnosed him with PTSD secondary to his Vietnam War experiences, and trichotillomania (obsessive hair-pulling) secondary to PTSD.  His assigned GAF score was 52.

The claims folder contains no additional PTSD examination or treatment reports until March 5, 2007, when the Veteran was admitted to a VA facility for inpatient PTSD treatment.

After a careful review, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD for the period December 12, 2006 through March 4, 2007.  

In reaching this conclusion, as noted above, the Board observes that the Veteran's PTSD symptomatology is generally moderate in nature and is manifested by complaints of sleep disturbances; nightmares; flashbacks; depression; daily intrusive thoughts; anxiety; anger and irritability; hypervigilance; exaggerated startle response; suspiciousness and paranoia; difficulties with trust; avoidance of places and things that remind him of service; and some difficulty establishing effective work and social relationships.  In this regard, the Board has carefully considered these symptoms, and weighed them against the diagnostic criteria for PTSD under DC 9411.  Once again, however, the Board observes that the criteria for the Veteran's current 30 percent rating are "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  38 C.F.R. § 4.130, DC 9411 (emphasis added).  Despite the fact that the Veteran has complained of and/or was found to have some additional symptoms, these symptoms do not rise to the level of severity required to warrant a 50 percent disability rating.  In fact, the evidence demonstrates that the only symptom manifested by the Veteran that is cited in the rating criteria under the 50 percent rating is "difficulty in establishing and maintaining effective work and social relationships."  In this case, however, based on the evidentiary record, which shows that the Veteran was able to establish and maintain a 25-year career with the Internal Revenue Service, where he was promoted and eventually achieved the level of GS-14, a finding that he has substantial difficulties with establishing and maintaining relationships is questionable at best.  As discussed above, following his retirement from the federal government, the Veteran took a job with Goodwill Industries, thus demonstrating that he clearly has the ability to establish new work relationships.  Moreover, the fact that the Veteran was able to maintain lengthy marriages of 13 and 26 years, respectively, obviously demonstrates his ability to establish and maintain effective social relationships.  While he may have some difficulties establishing new friendships, clearly, he is capable of doing so.

In addition to the noted symptomatology, the Board has also considered the reported GAF scores, which were noted to be 52 during both his private and VA examinations.  As discussed above, GAF scores between 51 and 60 represent moderate symptoms, such as moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  Here, as the Veteran has reported that he had some previous difficulties with co-workers and does not have any close friendships outside of his immediate family, his assigned GAF scores seem more than appropriate. 

For these reasons, the Board concludes that, for the period December 12, 2006 through March 4, 2007, the symptoms of the Veteran's PTSD and the level of occupational and social impairment more closely approximated those of the current 30 percent disability rating.

In addition to the medical evidence, the Board has also considered the Veteran's personal contentions, both in writing and during his RO hearing, in which he essentially claimed that, despite outward appearances of moderate symptomatology, he actually experienced PTSD symptoms of greater severity, yet, was able to suppress them by working and otherwise remaining busy.  In this regard, the Board acknowledges that the Veteran has struggled with the painful symptoms of his service-connected PTSD.  However, VA compensation for mental health disorders is meant to reflect the amount of dysfunction caused by the disease or disorder.  In other words, VA must consider a claimant's daily functioning and, unfortunately, cannot simply consider how he or she feels from day to day.  Although the Board is extremely sympathetic to the Veteran's concerns, as discussed above, the evidence of record fails to demonstrate that that the criteria for a higher disability rating were met or approximated at any time during this portion of the period on appeal.  

In closing, the Board notes that it has also considered the potential application of 
38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board concludes that the Veteran's service-connected PTSD is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Board notes that the rating criteria describe the Veteran's symptomatology and higher ratings are available for increased levels of disability.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his PTSD disability.  Moreover, for the period on appeal, there is no evidence that his disability caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards was rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, the Board concludes that, for the period December 12, 2006 through March 4, 2007, the symptoms from the Veteran's PTSD were most consistent with the 30 percent initial rating previously assigned.


ORDER

For the period December 12, 2006 through March 4, 2007, an initial evaluation in excess of 30 percent for PTSD is denied. 


REMAND

The Veteran avers that, for the period May 1, 2007 forward, his PTSD symptomatology has more closely approximated that necessary for a disability rating in excess of the current 30 percent.  In addition, he contends that he is entitled to an initial compensable rating for his service-connected trichotillomania.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.
 
As discussed in greater detail above, the VCAA states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  This includes the duty to assist the claimant in obtaining evidence.  In this case, despite the fact that the claims folder contains his service and post-service treatment mental health records through April 6, 2007, it appears that there are no mental health treatment records for the period May 1, 2007 through February 2008.  Review of the record reveals that, in a January 2008 letter from his treating LCMW, it was reported that, beginning April 27, 2007, the Veteran attended outpatient psychotherapy at the VA Vet Center in Grand Rapids, Michigan, approximately twice per month.  However, the first treatment reports of record following his inpatient PTSD treatment in March and April 2007 are dated March 2008, from the VA Vet Center in Boise, Idaho.  

In this respect, the Board notes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Moreover, the possibility that such records could contain evidence relevant to the veteran's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  As such, the Board finds that an attempt to obtain these records must be made and, if obtained, should be associated with the Veteran's claims folder.  

Finally, with respect to the issue of an initial compensable rating for trichotillomania, because there is the possibility that there are VA treatment records not of record that could help substantiate the Veteran's claim, the Board finds that it cannot decide this issue until an attempt to obtain additional VA treatment reports is undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any VA records pertaining to treatment of the Veteran's PTSD and trichotillomania for the period April 2007 through February 2008.  All records obtained should be associated with the claims folder.  Any negative response must also be included in the claims folder.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case  and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


